Judge ROY
specially concurring.
I agree that under Pena v. District Court, 681 P.2d 953 (Colo.1984), the Chief Justice must concur in the exercise of inherent power. I write separately to express concern about the holding and rationale of Pena.
At the outset, Pena is premised on a phrase contained in § 13-3-108(5), C.R.S. 2003, which states that “construction or remodeling of any court or court-related facility shall be commenced only with prior approval of the chief justice of the Colorado supreme court after consultation with the board of county commissioners.” That statute, in my view, is limited to the commencement of construction and remodeling projects and is appropriately silent as to the exercise of inherent power.
Second, by relying on § 13-3-108(5), the supreme court in Pena appears to accept the proposition that the General Assembly has the power, exercised through legislation, to limit inherent power. That proposition is antithetical to the purpose of inherent power.
The rationale of the supreme court in Pena was to protect the executive and legislative branches from inconsistent and conflicting orders. That goal can be accomplished by the chief justice reserving to himself or herself the power to approve or initiate the exercise of inherent power. Reserving that power to the chief justice would assure that any confrontation between the judicial and legislative or executive branches, with its inherent political risk and constitutional implications, would be carefully considered at the *986highest levels of the judicial branch prior to initiation.